DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant amends independent claim 1 in an attempt to overcome the 35 USC 102 rejection. This rejection is overcome, but a 35 USC 103 rejection is now provided, which is necessitated by the amendment.

Response to Arguments
Applicant's arguments with respect have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. See the rejection section below for specificity. Note that Applicant mentions an unclaimed embodiment pertaining to a casino. However, such limitations are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that these features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also note, however, that the citation of Csulits references currency images from a casino.

Regarding the Official Notice provided for claim 26, Applicant has not traversed the Official Notice. Therefore, the common knowledge or well-known in the art statement is taken to be admitted prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-13, 21-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170193727 (Van Horn) in view of US 20120189186 (Csulits).

As per claim 8, Van Horn teaches a system for evaluating currency in areas using image processing, comprising: 
a non-transitory storage medium that stores instructions (Van Horn: paras 5, 119, 124: software; para 57: “processor 36 is configured by software 38 (stored, for example, in a storage device 42 or memory 44”); and 
a processor that executes the instructions (Van Horn: paras 5, 57: processing circuitry; paras 5, 6, 9, 12, 57, 83, 84, 88, 119, 124: processor) to: 
receive an image of an area from an image sensor (Van Horn: Fig. 10: primarily 430, 440; Fig. 11: primarily 515; *Fig. 12: primarily 630-640; Fig. 14: primarily 830-840; Fig. 15: primarily 930; Fig. 16: primarily 1030; Fig. 17: primarily 1120; Fig. 18: primarily 1230-1260; para 6: “captures image (or images)”; para 8: “Capturing multiple images of an item (e.g., banknote)”; para 18: “a banknote (i.e., bill, currency, etc.) holder may be used with the validation device to facilitate the imaging of the currency item”); 
process the image to identify at least one item of currency in the area (Van Horn: Fig. 10: primarily 450-460; Fig. 11: primarily 525; *Fig. 12: 650; Fig. 14: primarily 850-870; Fig. 15: primarily 935; Fig. 16: primarily 1050; Fig. 17: primarily 1150; Fig. 18: primarily 1240-1260); 
determine whether the at least one item of currency has an error condition (Van Horn: Fig. 12: 650; paras 13, 23: obscured; para 85: “The captured digital images may be analyzed to determine
if at least a portion of the currency item is obscured… view of the currency item is obstructed, folded, or not clearly visible”; para 87: “obstructed view”; para 242: “analyzing the captured digital images to determine if at least a portion of the currency item is obscured”); and 
when the at least one item of currency is determined to have the error condition, provide output on the error condition (Van Horn: Fig. 12: 670; para 13: “The indicator signals may also indicate that a portion of the currency item is obscured”; para 23: “the validation process may include steps for providing feedback (e.g., audible, visual, or tactile) to help align the currency item and/or the CVAL device and/or to determine if the currency item is obscured in the digital images”; para 85: “providing
positioning feedback in step 670. The positioning feedback enables a user to understand when a currency item is properly positioned (and when it is not). The positioning feedback may indicate if the currency item needs to be moved in a particular direction, rotated, and/or moved further or closer to the imager to reach an optimal position. The positioning feedback may indicate that the view of the
currency item is obstructed, folded, or not clearly visible”; para 87: “Positioning feedback/indicators may inform a user of an obstructed view”; para 243: “providing feedback to a user indicating that the currency item is obscured”; paras 249-250: “F7. The method according to embodiments El or
Fl, wherein feedback comprises an image projected by CVAL device into the CVAL device's field of view. … F8. The method according to embodiment F7, wherein the image comprises a complete or partial image of a frame indicating where the currency item should be positioned.”).  

Van Horn does not teach said output on the error condition transmitted to an electronic device having a display, said electronic device separate and distinct from said image sensor.

Csulits teaches said output on the error condition transmitted to an electronic device having a display, said electronic device separate and distinct from said image sensor (Csulits: Fig. 7A - receiving currency images, transmitting notice of suspected currency: para 361: “, receives a data file (e.g., data file 301) including a plurality of records… over a network… from… casino”: para 362: “a document such as, for example, currency bill and/or a check”… visually readable image of a document, one or more visually readable snippet images… determine if one or more of the records is associated with a suspect record and/or a suspect document… automatically transmits a notice… through a network 420… The notice can be transmitted over the network to a Store document processing system, a Store document processing device, and/or a Store computer. According to some embodiments, the notice is made electronically available to the customer such that the customer can retrieve the notice if and/or when desired. According to some embodiments, the notice can include the record that matched the suspect record, information or data contained in the record, such as, identifying information, a visually readable image or a snippet image | Fig. 6: 604: scan documents using imaging system).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Csulits into Van Horn since Van Horn suggests a currency imaging system that determines problems with the currency image and displays a notice to a person in general and Csulits suggests the beneficial use of a currency imaging system that determines problems with the currency image and displays a notice to a person wherein the display is separate and distinct from the image sensor so that “the notice is made electronically available to the customer such that the customer can retrieve the notice if and/or when desired” (Csulits: para 362) in the analogous art of a currency imaging system that determines problems with the currency image and displays a notice to a person. The teachings of Csulits can be incorporated into Van Horn in that the display is separate and distinct from the image sensor. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claim 9, Van Horn in view of Csulits teaches the system of claim 8, wherein the error condition is that the at least one item of currency is obscured in the image by an obstruction (Van Horn: See arguments and citations offered in rejecting claim 8 above: primarily see paras 85, 87: “obstructed”).  

As per claim 10, Van Horn in view of Csulits teaches the system of claim 9, wherein the output includes a direction to remove the obstruction (Van Horn: See arguments and citations offered in rejecting claim 8 above; primarily paras 11, 23, 85-87, 243-249).  

As per claim 11, Van Horn in view of Csulits teaches the system of claim 8, wherein the error condition is that the at least one item of currency is incorrectly oriented for identification (Van Horn: See arguments and citations offered in rejecting claim 8 above; primarily paras 11, 23, 85-87, 243-249).  

As per claim 12, Van Horn in view of Csulits teaches the system of claim 11, wherein the output includes a direction to reorient the at least one item of currency (Van Horn: See arguments and citations offered in rejecting claim 8 above; also see para 11: “The validation device may also include means for providing feedback to a user. This feedback may (i) help a user position the item/validation-device”).  

As per claim 13, Van Horn in view of Csulits teaches the system of claim 8, wherein the image is at least one of a still image or a video (Van Horn: See arguments and citations offered in rejecting claim 8 above).  

As per claim 21, Van Horn in view of Csulits teaches the system of claim 8, wherein the error condition prevents use of the image to count the at least one item of currency (Van Horn: See arguments and citations offered in rejecting claim 22 below.  Also, Fig. 9: para 67: “the present invention also embraces a point of sale system 100 with validation
capabilities. The point of sale system 100 comprises the validation device 10 communicatively coupled to a cash register 104. The cash register 104 registers and calculates transactions at the point of sale.” ; para 171: “a cash register for registering and calculating transactions at a point of sale”).  

As per claim 22, Van Horn in view of Csulits teaches the system of claim 8, wherein the error condition prevents use of the image to determine whether the at least one item of currency is valid (Van Horn: See arguments and citations offered in rejecting claim 8 above; para 85: “The captured digital images may be analyzed to determine if at least a portion of the currency item is obscured. Currency items need to be positioned properly within the validation device's field of view (Fo V) (including the depth) for best results. The present invention embraces methods for positioning a currency item with respect to the camera's field of view (FoV) and/or depth of field (DoF) by providing positioning feedback in step 670. The positioning feedback enables a user to understand when a currency item is properly positioned (and when it is not). The positioning feedback may indicate if the currency item needs to be moved in a particular direction, rotated, and/or moved further or closer to the imager to reach an optimal position. The positioning feedback may indicate that the view of the currency item is obstructed, folded, or not clearly visible”).  

As per claim 23, Van Horn in view of Csulits teaches the system of claim 8, further comprising determining from an additional image of the area that the error condition is ameliorated (Van Horn: See arguments and citations offered in rejecting claims 8 and 22 above; also see para 11: “The validation device may also include means for providing feedback to a user. This feedback may (i) help a user position the item/validation-device”; para 23: “the validation process may include steps for providing feedback (e.g., audible, visual, or tactile) to help align the currency item and/or the CVAL device and/or to determine if the currency item is obscured in the digital images”).

As per claim 24, Van Horn in view of Csulits teaches the system of claim 23, further comprising processing the additional image to count the at least one item of currency (Van Horn: See arguments and citations offered in rejecting claim 23 below.  Also, Fig. 9: para 67: “the present invention also embraces a point of sale system 100 with validation
capabilities. The point of sale system 100 comprises the validation device 10 communicatively coupled to a cash register 104. The cash register 104 registers and calculates transactions at the point of sale”; para 171: “a cash register for registering and calculating transactions at a point of sale”).  

As per claim 25, Van Horn in view of Csulits teaches the system of claim 23, further comprising processing the additional image to determine whether the at least one item of currency is valid (Van Horn: See arguments and citations offered in rejecting claims 23 and 22 above; also see para 11: “The validation device may also include means for providing feedback to a user. This feedback … may provide the results of the validation to a user”; para 19: “The validation may include determining if an item is authentic or counterfeit. In various embodiments, validation may include determining if a currency item is fit for use”; para 22: “feedback to indicate if a currency item is valid or counterfeit”; para 22: “the validation process may include steps for providing feedback (e.g., audible, visual, or tactile) to help align the currency item and/or the CVAL device and/or to determine if the currency item is obscured in the digital images”).  

As per claim 27, Van Horn in view of Csulits teaches the system of claim 8, wherein the error condition is that the processor was unable to identify the at least one item of currency (Van Horn: See arguments and citations offered in rejecting claim 25 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170193727 (Van Horn) in view of US 20120189186 (Csulits) as applied to claim 8 above, and further in view of US 7017812 (Schramm).

As per claim 14, Van Horn in view of Csulits teaches the system of claim 8. Van Horn in view of Csulits does not teach the image sensor is located at least approximately over one meter from the at least one item of currency.  
  
Schramm teaches these limitations (Schramm: col1, lines 20-29; col 5, lines 1-43: "electronically
validate the fluorescing inks used on new currency... By utilizing a telecentric lens with a variable
focal capability (i.e., auto focus) for detecting a symbol at a range of distances, decodability may be
had as great as ten feet, twenty feet or more”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Schramm into Van Horn in view of Csulits since Van Horn in view of Csulits suggests scanning security features of currency from a distanced location in general and Schramm suggests the beneficial use of scanning security features of currency from a distanced location wherein the distanced location is over 1 meter as to "providing the ability to optimize on a specified subrange or operate throughout the extent of the range" (Schramm: col 1, lines 20-29) in the analogous art of currency security feature scanning. The teachings of Schramm can be incorporated into Van Horn in view of Csulits in that the distanced location is over 1 meter. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170193727 (Van Horn) in view of US 20120189186 (Csulits) as applied to claim 8 above, and further in view of Official Notice.

As per claim 26, Van Horn in view of Csulits teaches the system of claim 8. Van Horn in view of Csulits does not teach the error condition is that an identifying feature of the at least one item of currency is on an opposing face of the at least one item of currency.  Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage capturing the appropriate face for more reliable validation. The teachings of the prior art could have been incorporated into Van Horn in that it is determined that the security feature is on an opposing face of currency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662